EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carlo Ocampo (Reg. No. 65,328) on May 13, 2022.
The application has been amended as follows:
In the claims:
 
2.	(Currently Amended) The DRAM device of claim 1, wherein the data is a test pattern received during a calibration mode of the DRAM device, and the circuit comprises:
a delay circuit coupled to the interface circuit, the delay circuit to delay the phase of the timing signal by a delay to generate a delayed phase of the timing signal during the calibration mode;
a phase comparator to generate the signal indicative of the phase comparison based on a comparison of the delayed phase of the timing signal and the phase of the test pattern; and
a buffer circuit to transmit the signal indicative of the phase comparison. 

3.	(Currently Amended) The DRAM device of claim 2, wherein the interface circuit receives from the memory controller an adjusted timing signal have an adjusted phase based on the signal indicative of the phase comparison output by the circuit.

4.	(Currently Amended) The DRAM device of claim 1, wherein the data is a test pattern received during a calibration mode of the DRAM device, and the circuit comprises:
a phase comparator to generate the signal indicative of the phase comparison based on a comparison of the phase of the timing signal and the phase of the test pattern during the calibration mode. 

10.	(Currently Amended) The method of claim 9, wherein the data is a test pattern received during a calibration mode of the DRAM device, the method further comprising:
delaying the phase of the timing signal by a delay to generate a delayed phase of the timing signal during the calibration mode of the DRAM device; and
wherein outputting the signal indicative of the phase comparison further comprises generating the signal indicative of the phase comparison based on a comparison of the delayed phase of the timing signal and the phase of the test pattern during the calibration mode. 

11.	(Currently Amended) The method of claim 10, further comprising:
receiving from the memory controller an adjusted timing signal having an adjusted phase based on the signal indicative of the phase comparison.

12.	(Currently Amended) The method of claim 9, wherein the data is a test pattern received during a calibration mode of the DRAM device, and outputting the signal indicative of the phase comparison comprises:
generating the signal indicative of the phase comparison based on a comparison of the phase of the timing signal and the phase of the test pattern during the calibration mode of the DRAM device. 

13.	(Currently Amended) The method of claim 12, further comprising:
receiving from the memory controller an adjusted timing signal having an adjusted phase based on the signal indicative of the phase comparison.
16.	(Currently Amended) A dynamic random-access memory (DRAM) device comprising:
a memory means;
means for receiving a timing signal from a memory controller;
means for receiving data, according to the timing signal received at the means for receiving the timing signal, from the memory controller, the data for storage in the memory means; and
means for comparing the data and the timing signal and outputting to the memory controller a signal indicative of a phase comparison of a phase of the timing signal and a phase of the data.

17.	(Currently Amended) The DRAM device of claim 16, wherein the data is a test pattern received during a calibration mode of the DRAM device, the DRAM device further comprising:
means for delaying the phase of the timing signal by a delay to generate a delayed phase of the timing signal during the calibration mode of the DRAM device; and
means for generating the signal indicative of the phase comparison based on a comparison of the delayed phase of the timing signal and the phase of the test pattern during the calibration mode; and
a means for transmitting the signal indicative of the phase comparison. 

18.	(Currently Amended) The DRAM device of claim 17, wherein the means for receiving the timing signal receives from the memory controller receives an adjusted timing signal having an adjusted phase based on the signal indicative of the phase comparison.
19.	(Currently Amended) The DRAM device of claim 16, wherein the data is a test pattern received during a calibration mode of the DRAM device, and the means for outputting the signal indicative of the phase comparison comprises:
a means for generating the signal indicative of the phase comparison based on a comparison of the phase of the timing signal and then phase of the test pattern during the calibration mode of the DRAM device. 

20.	(Currently Amended) The DRAM device of claim 19, wherein the means for receiving the timing signal receives from the memory controller receives an adjusted timing signal having an adjusted phase based on the signal indicative of the phase comparison.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Zerbe et al., U.S. Patent Application Publication No. 2010/0271092, discloses a device [Fig. 9: memory device 553] comprising:
an interface circuit to receive a timing signal from a memory controller [clk tree 277a and 277b receiving timing signals RTQ and RT from memory controller 551];
a plurality of receivers to receive data, according to the timing signal received at the interface circuit, from the memory controller, the data for storage in the memory circuit [Rx 217 receives data signal DQ using rClk, which is taught in other embodiments as being derived from clock tree signals – see Fig. 2A, para. 0028, Fig. 4A, para. 0035, Fig. 5, para. 0038]; and
a circuit to output, to the memory controller, a signal indicative of a phase comparison of a phase of the timing signal and a phase of the data [compare 279 outputs early/late signal 280 to memory controller, which is used to adjust timing of DQ relative to tClk – see para. 0043].
Jeon et al., U.S. Patent Application Publication No. 2011/0047319, discloses a DRAM memory device including a plurality of memory cells [Fig. 12A; para. 0065: DDR3 SDRAM].
Hoffman, U.S. Patent Application Publication No. 2007/0133338, discloses a device comprising:
a memory circuit including a plurality of memory cells [Fig. 1: memory array 160];
an interface circuit to receive a timing signal from a memory controller [clock recovery circuit 110];
a plurality of receivers to receive data according to the timing signal received at the interface circuit, from the memory controller, the data for storage in the memory circuit [data buffer 170]; and
a circuit to compare the data and the timing signal [Fig. 2: first phase detector 215 or second phase detector 235] and to output a signal indicative of a phase comparison of a phase of the timing signal and a phase of the data [V1 and V2 applied to delay circuit 250].

The prior art of record does not teach or suggest, alone or in combination, a device comprising:
a memory circuit including a plurality of memory cells;
an interface circuit to receive a timing signal from a memory controller;
a plurality of receivers to receive data according to the timing signal received at the interface circuit, from the memory controller, the data for storage in the memory circuit; and
a circuit to compare the data and the timing signal and to output, to the memory controller, a signal indicative of a phase comparison of a phase of the timing signal and a phase of the data.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov